UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7920




UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VAUGHAN DIEGO BUTLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-51)


Submitted:   April 27, 2006                    Decided: May 5, 2006



Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vaughan Diego Butler, Appellant Pro Se. John J. Frail, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vaughan Diego Butler appeals the district court’s order

denying his motion to compel counsel to provide discovery related

to Butler’s criminal case. The district court denied the motion on

the ground that it lacked jurisdiction.        Although we find that the

district court had jurisdiction to rule on the motion, we conclude

that the denial of relief was nevertheless proper.           Butler failed

to demonstrate a particularized need for the documents, and he

could rely on his own recollection in preparing a collateral attack

on his conviction and sentence.         See United States v. Shoaf, 341

F.2d 832, 835 (4th Cir. 1964) (recognizing that, if matters on

which     collateral   attack   is    based   are   within   knowledge   of

petitioner, there will be no need for transcript). Accordingly, we

affirm.    We deny Bulter’s motion to compel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                     - 2 -